Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a background separating module, an edge information determining module, a fluctuation offset adding module, a fluctuation effect adding module, a mask adding module, a center point of face determining unit, an attenuation matrix determining unit, a mask adding unit, a fluctuation offset determining unit, an interpolation coefficient determining module, an output color determining module, and a color interpolating module in claims 13-19.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 20 describes “A storage medium”. Applicant has failed to define or limit the claimed “the storage medium” to a non-transitory statutory medium. Therefore, it would be reasonable to interpret the claimed “storage medium” to comprise a signal or a carrier wave; neither of which falls into one of the four statutory categories invention.

Allowable Subject Matter
Claims 1-3, 5-6, 8-19, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is allowable based on the combination of elements defined by the claim language. Especially, the independent claims comprise some of the elements, such as the following features, in combination with other recited limitations, which the closest prior art of record taken either singly or in combination does not teach or suggest:
“obtaining a two-dimensional fluctuation offset corresponding to each pixel by determining a fluctuation offset of an abscissa and a fluctuation offset of an ordinate corresponding to each pixel of the portrait edge information based on a playback time of the current frame in the video to be added with the special effect, a preset amplitude factor, a preset temporal frequency factor, and a preset spatial coordinate factor, and adding the two-dimensional fluctuation offset to the portrait edge information; 
The closet piece of prior art Sartori Odizzio et al. (US 2018/0075524) describes one or more masks are generated in one or more transparent layers overlaid on the base image, These masks define a boundary of region of interest within which the virtual makeup product will be applied; however, Sartori Odizzio et al. fails to teach “obtaining a two-dimensional fluctuation offset corresponding to each pixel by determining a fluctuation offset of an abscissa and a fluctuation offset of an ordinate corresponding to each pixel of the portrait edge information based on a playback time of the current frame in the video to be added with the special effect, a preset amplitude factor, a preset temporal frequency factor, and a preset spatial coordinate factor, and adding the two-dimensional fluctuation offset to the portrait edge information; obtaining the current frame added with the special effect by superimposing the current frame of the video and the portrait edge information added with the two-dimensional fluctuation offset”.
Another piece of prior art Nakao et al. (US 2019/0370593) describes instructs image capture display device to combine the captured image with a composite image (referred to as a first composite image) that is determined based on a result of the image recognition, and to further combine the captured image with a composite image (referred to as a second composite image) different from the first composite image, such that the second composite image is arranged at a predetermined position relative to the first composite image; however, Nakao et al. fails to teach “obtaining a two-dimensional fluctuation offset corresponding to each pixel by determining a fluctuation offset of an abscissa and a fluctuation offset of an ordinate corresponding to each pixel of the portrait edge information based on a playback time of the current frame in the video to be added with the special effect, a preset amplitude factor, a preset temporal frequency factor, and a preset spatial coordinate factor, and adding the two-dimensional fluctuation offset to the portrait edge information; obtaining the current frame added with .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/Primary Examiner, Art Unit 2612